United States Court of Appeals
                      For the First Circuit


No. 18-1148

         UBS FINANCIAL SERVICES, INC. OF PUERTO RICO AND
                UBS TRUST COMPANY OF PUERTO RICO,

                     Plaintiffs, Appellants,

                                v.

        XL SPECIALTY INSURANCE CO., AXIS REINSURANCE CO.,
                 AND HARTFORD FIRE INSURANCE CO.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                              Before

                       Howard, Chief Judge,
              Torruella and Kayatta, Circuit Judges.


     Robert T. Smith, with whom Rajesh R. Srinivasan, Michael I.
Verde, David L. Goldberg, Philip A. Nemecek, Tenley Mochizuki,
Katten Muchin Rosenman LLP, Jaime E. Toro-Monserrate, Nayda I.
Pérez-Román, and Toro, Colón, Mullet Rivera & Sifre PSC were on
brief, for appellants.
     Cara Tseng Duffield, with whom Karen L. Toto, Kimberly M.
Melvin, John E. Howell, and Wiley Rein LLP were on brief, for
appellee XL Specialty Insurance Company.
     Francisco E. Colón-Ramírez and Colón Ramírez LLC on brief,
for appellees XL Specialty Insurance Company, AXIS Reinsurance
Company and Hartford Fire Insurance Company.
     Joshua D. Weinberg and Shipman & Goodwin LLP on brief, for
appellee Hartford Fire Insurance Company.
     Michael R. Goodstein, James M. Young, and Bailey Cavalieri
LLC on brief, for appellee AXIS Reinsurance Company.




                         July 3, 2019




                              -2-
             TORRUELLA, Circuit Judge.            In this case, titans of their

respective     industries    clash     as    to    the   interpretation    of   an

exclusion clause in an insurance policy representing millions of

dollars in potential coverage.              In the process of deciding this

appeal, we are granted a glimpse into the ethics that apparently

prevail in some sectors of the financial industry.

             Appellants     UBS   Trust     Company      ("UBS-Trust")   and    UBS

Financial Services Inc. of Puerto Rico ("UBS-PR") filed suit

against their primary insurance provider, XL Specialty Co. ("XL"),

as well as their secondary insurance providers, claiming that the

insurers' refusal to cover certain legal disputes constituted a

breach of their insurance contract.            XL argues that those disputes

fall   under   a     "specific    litigation       exclusion"   clause    in    the

insurance policy that excepts from coverage claims related to prior

matters specified therein.            UBS-Trust and UBS-PR (collectively,

"UBS"), on the other hand, assert that the specified prior matters

and the disputed matters at issue in this case are not sufficiently

related and XL is misinterpreting the scope of the exclusion.

             After    the   parties    filed       cross-motions   for    summary

judgment, the district court held that the prior and disputed

matters were sufficiently related such that the exclusion clause

applied, and granted summary judgment in favor of the insurers.

UBS appealed.        After careful review, we affirm, finding that the


                                       -3-
clear   and   unambiguous   language    of    the    specific   litigation

exclusion bars coverage of the disputed litigation matters here.

                            I.   Background

A.   Factual Background

           UBS-PR was an underwriter for various tax-exempt Puerto

Rican municipal bonds.1     UBS-PR, also a licensed broker-dealer,

sold shares of closed-end funds ("CEFs") to brokerage customers in

Puerto Rico.2   UBS-Trust, on the other hand, was responsible for

managing or co-managing twenty-three CEFs.          From 2009 to 2012, UBS

was the subject of various proceedings concerning the CEFs, two of

which are relevant here: (1) a 2009 Securities and Exchange


1  "[A]n underwriter buys bonds from an issuer and resells them to
investors, with the difference between the purchase price paid by
the underwriter to the issuer and the resale price accounting for
the underwriter's profit or loss . . . ." Unión de Empleados de
Muelles de P.R. PRSSA Welfare Plan v. UBS Fin. Servs. Inc. of P.R.,
704 F.3d 155, 160 (1st Cir. 2013).
2  Typically, a closed-end fund is "[a] mutual fund having a fixed
number of shares that are traded on a major securities exchange or
an over-the-counter market." Unión de Empleados, 704 F.3d at 160
n.2 (citing Black's Law Dictionary 1116 (9th ed. 2009)). While
closed-end funds generally fall under the purview of the Investment
Company Act of 1940, "the funds [at issue] are exempt from the
. . . Act under section 6(a)(1), which provides an exemption for
certain funds organized in Puerto Rico, so long as [they] are sold
only to residents in Puerto Rico." Id. at 160; see also 15 U.S.C.
§ 80a-6(a)(1).   Hence, "the pool of potential buyers for these
funds is smaller than the pool available to a typical large,
closed-end mutual fund."    Unión de Empleados, 704 F.3d at 160.
Indeed, "[t]he CEFs are not traded on an exchange or quoted on any
quotation service, and are available only to Puerto Rico
residents."


                                  -4-
Commission ("SEC") investigation, and (2) a 2010 lawsuit filed by

CEF investors (collectively, the "Prior Matters").

     1.   2009 SEC Investigation

             In August 2009, the SEC began investigating UBS-PR for

violations of securities laws (the "2009 SEC Investigation").              The

SEC ultimately concluded that UBS-PR misrepresented the risks

associated with its CEF shares.           Although UBS-PR told customers

that the share price was determined by supply and demand, the

investigation concluded that UBS-PR was effectively setting the

price of shares by controlling sales in the secondary market.              In

addition,    the   SEC   found   that   by   not   informing   investors   it

purchased millions of dollars of CEF shares into its inventory,

UBS-PR made CEF shares appear more liquid and in higher demand

than they actually were.         The SEC further concluded that UBS-PR

offloaded shares it owned by selling them at lower prices while

"numerous UBS PR customers were also attempting to sell their

holdings[,] . . . effectively prevent[ing] certain customers from

selling their CEF shares."         Ultimately, UBS-PR settled with the

SEC through the entry of an "Order Instituting Administrative and

Cease-and-Desist Proceedings," in which UBS-PR agreed to pay over

$26 million in disgorgement, prejudgment interest, and civil money

penalties.




                                    -5-
      2.     2010 Unión Lawsuit
              In 2010, CEF investors filed a lawsuit concerning UBS's

management of four CEFs, derivatively on behalf of the four funds

and directly as a putative class of fund investors (the "2010 Unión

Lawsuit").      See Verified Shareholder Derivative Action and Class

Action Complaint, Unión de Empleados de Muelles de P.R. PRSSA

Welfare Plan v. UBS Fin. Servs. of P.R., No. 10-1141-ADC (D.P.R.

Mar. 31, 2011) (ECF No. 1).          The CEFs incorporated pension bonds

issued by Puerto Rico's Employee Retirement System ("ERS"), which

were underwritten by UBS-PR and purchased by UBS-Trust.                        The

investors alleged that: (1) in 2007, UBS-PR became financial

advisor to the ERS; (2) afterwards, it served as underwriter when

ERS   sold    $2.9    billion   in   pension      bonds,   which    resulted    in

approximately        $27   million   in    fees   for   UBS-PR     and   its   co-

underwriters; (3) ERS pension bonds were rated just one step above

junk by Moody's Investors Service and other rating agencies; (4)

UBS-Trust purchased more than half of the total bond offering; and

(5) "near-junk" ERS bonds were concentrated in the four CEFs at

issue, creating an over-concentration of low-quality ERS bonds.

              Hence, plaintiffs claimed that UBS, "[o]perating on all

sides of mutual fund and bond transactions . . . manipulated the

[CEF] Funds and the bond market to the detriment of the Funds and

its unsuspecting investors."              They alleged that by serving as



                                          -6-
"investment advisor, bond underwriter, and mutual fund manager,"

UBS's actions "created a disabling conflict of interest which

caused [it] . . . to breach [its] fiduciary and other duties to

the Funds."      They further alleged that UBS caused "millions of

dollars in . . . losses which [were] exacerbated . . . [by] the

illiquidity of the market for the Funds, which [was] in large part

controlled by [UBS]."       To that end, investors claimed UBS engaged

in "material misstatements and fraudulent omissions," including

the withholding of information that demand was created through

large-scale     purchases    of   ERS     bonds,   thereby   "artificially

inflat[ing]" the price and masking the bonds' substantial risk.

As a result, investors claimed UBS used the CEFs as a "dumping

ground for the toxic pension bonds . . . in order to maximize the

[bonds'] offering price."

     3.   The Insurance Policies

            In 2011, UBS began searching for a new insurance provider

to cover legal disputes.       UBS's broker, Marsh, approached XL for

primary coverage and Axis Reinsurance ("Axis") and Hartford Fire

Insurance ("Hartford") (collectively, "Insurers") for secondary

coverage.     UBS negotiated the terms of the policies with the advice

of Marsh and coverage counsel, Covington & Burling LLP.            In the

process, UBS requested numerous changes to the policy language

proposed by XL. While XL agreed to many of UBS's requested changes,


                                    -7-
it did not agree to alter the terms of a specific litigation

exclusion.     Ultimately, XL issued a primary $10 million policy,

Axis issued a $5 million first excess policy, and Hartford issued

a $5 million second excess policy in UBS's favor.       The primary and

secondary policies (together, the "Policy") shared most terms and

conditions,    including   a   specific   litigation   exclusion.     The

exclusion precluded coverage of:

       any Claim in connection with any proceeding set forth
       below, or in connection with any Claim based on,
       arising out of, directly or indirectly resulting from,
       in consequence of, or in any way involving any such
       proceeding or any fact, circumstance or situation
       underlying or alleged therein:

             . . .

       Unión de Empleados de Muelles de Puerto Rico PRSSA
       Welfare Plan, et al. v. UBS Financial Services
       Incorporated of Puerto Rico, et al., Case No. 10-1141,
       U.S. District Court, District of Puerto Rico.

       The [2009] investigation by the Securities and
       Exchange Commission captioned "in the Matter of UBS
       (Certain Puerto Rico Bonds and Funds)" SEC File No.
       FL-3491.

(the "Specific Litigation Exclusion") (emphasis added).             Hence,

if a new claim was related to either the 2009 SEC Investigation or

the 2010 Unión Lawsuit as described in the clause above, it was

not covered by the Policy.       Crucially, during negotiations, UBS

attempted to narrow the scope of the Specific Litigation Exclusion,

but XL rejected the proposed changes.         Specifically, UBS sought

to replace "any fact, circumstance or situation underlying or

                                   -8-
alleged therein" with "the same Wrongful Acts alleged in any such

proceeding," and to remove the phrase "in any way."

            Generally,   the   Policy    protected   UBS   against    claims

alleging wrongful acts made during the policy period.3            A "claim"

included any "written notice received by an Insured that any person

or entity intends to hold any Insured responsible for a Wrongful

Act," any "proceeding in a court of law or equity," or "any formal,

civil, criminal, administrative, or regulatory investigation of an

Insured."    Moreover, a "wrongful act" was "any actual or alleged

act, error, omission, misstatement, misleading statement or breach

of fiduciary duty . . . committed by [UBS] in the performance of,

or failure to perform, Professional Services."                 "Professional

services" meant "financial, economic or investment advice given or

investment management services performed for others for a fee or

commission by [UBS]."

            In addition, the Policy included a "notice of claim

endorsement" that required written notice of any claim "as soon as

practicable after it is first made . . . but in no event later

than ninety (90) days after the expiration of the Policy Period."

Lastly, the Policy contained an "interrelated claims" provision




3   The policy period     extended      from   January   15,   2013   through
January 25, 2014.


                                   -9-
mandating that all claims resulting from interrelated wrongful

acts constitute a single claim.

     4.    Legal Disputes Since 2012
            Since   the   beginning     of    the   policy   period,    UBS   has

litigated, as pertinent here, two civil actions (the "Casasnovas"

and "Fernández" Litigations), two regulatory investigations (by

the SEC and the Financial Institutions Regulatory Association

("FINRA")), and hundreds of FINRA arbitrations (collectively, the

"Disputed Matters").       UBS contends that the financial crisis in

the Puerto Rico bond market catalyzed litigation against it.

            a.   2013 SEC Investigation
            In October 2013, the SEC issued an order directing an

investigation of the conduct of a former UBS sales manager,

Jorge G. Ramírez, Jr. (the "2013 SEC Investigation").                  The order

expressly referred to the 2009 SEC Investigation and its result.

It further asserted that UBS-PR

          may have been . . . making false statements of
          material fact or failing to disclose material facts
          to customers concerning, among other things, the risks
          or suitability of investing in mutual funds or [PR
          bonds] using margin, loans provided by [a] UBS
          [affiliate], repurchase agreements or other means of
          credit.

            Ultimately,    the   SEC    found   that   Ramírez   "effected     a

scheme" whereby customers were encouraged to use existing CEF

shares as collateral for loans, the proceeds of which were used to



                                       -10-
purchase additional shares in the CEFs.     Consequently, by making

"material misrepresentations . . . regarding the safety of this

strategy," customers were exposed to "greater risk[s] than they

otherwise would have been exposed."      The SEC concluded that UBS

did not provide reasonable supervision as required under the

Securities Exchange Act.    The matter was resolved when UBS paid

$15 million in disgorgement and penalties.4

          b.   Casasnovas Litigation5

          In February 2014, CEF investors filed a derivative suit

against UBS alleging it mismanaged the CEFs by not diversifying

and instead using them as a dumping ground for the municipal bonds

they underwrote.   Moreover, they claimed that UBS engaged in gross

conflicts of interest by acting as bond underwriter, investment

adviser, and mutual fund manager.     The Casasnovas plaintiffs also

alleged that UBS encouraged customers to purchase additional CEF

shares with loans collateralized by shares of the same fund,

thereby artificially increasing the demand, value, and liquidity

of the CEF shares.   They further claimed that they felt "trapped"



4  The record does not show whether those involved in the various
fraudulent and nefarious activities engaged in by UBS and its
agents were the subject of criminal investigation and/or charges.
5  Casasnovas-Balado v. UBS Fin. Servs. Inc., No. 2014-0072, 2015
WL 5179147 (P.R. Cir. Feb. 5, 2014) before the Commonwealth of
Puerto Rico Court of First Instance, Superior Court of San Juan.


                               -11-
by the "illiquidity of the market created by" UBS, and that UBS's

"manipulative trading, which was concealed . . . by the UBS

Defendants . . . destroyed the [CEF's] overall financial health."

           c.    Fernández Litigation

           In May 2014, another group of CEF investors sued UBS in

the U.S. District Court for the Southern District of New York and

voluntarily     withdrew   the   complaint    less   than   a   month    later.

Fernández v. UBS AG, 222 F. Supp. 3d 358, 369 (S.D.N.Y. 2016).

The investors eventually refiled "on behalf of themselves and a

Class . . . of similarly situated persons who were and/or are

invested in one or more of twenty-three (23) closed-end mutual

funds."   Amended Class Action Complaint, Fernández v. UBS AG, No.

15-2859-SHS (S.D.N.Y. May 8, 2015) (ECF No. 68).            In their amended

complaint, the Fernández plaintiffs alleged that UBS steered them

into   making     "high-risk,      volatile     investments"      in      CEFs.

Specifically, they claimed the CEFs were not safe, despite UBS's

representations to the contrary, since the funds were highly

leveraged and invested in millions of dollars of debt securities.

Moreover, the Fernández plaintiffs complained that UBS secretly

offloaded a "substantial portion of its own inventory of shares"

by "push[ing]" them        on UBS clients.     As a result, UBS assumed

"conflict[ing] roles" by underwriting municipal bonds, selling

them into the CEFs, and acting as advisors to the CEFs.                 Because


                                    -12-
UBS failed to mitigate risks and employed an "improper loan

scheme," the Fernández class members alleged that they suffered

significant losses after CEF shares plummeted in value.

           Significantly, in June 2015, UBS filed a motion to

dismiss, arguing that the Fernández litigation was time-barred

because the Unión lawsuit filed in 2010 made "similar allegations"

and was widely publicized, so should have put plaintiffs on notice

of their claims.    In December 2016, the district court granted in

part and denied in part UBS's motion to dismiss, concluding that

"[t]he publicized lawsuits and administrative proceedings . . .

[were] sufficient for the court to find that UBS investors had

constructive notice and knowledge of their tort claims against

UBS."    Fernández v. UBS AG, 222 F. Supp. 3d 358, 383 (S.D.N.Y.

2016).

           d.   2014 FINRA Investigation

           In    February      2014,    FINRA's      Enforcement     Department

notified UBS that it was under investigation.6                UBS ultimately

paid $18,478,402 to settle with FINRA.               The settlement document,

titled   "Financial      Industry      Regulatory      Authority     Letter   of

Acceptance,     Waiver   and    Consent"      (the     "Settlement    Letter"),

discussed the 2009 SEC Investigation in the "Relevant Disciplinary



6   FINRA regulates UBS-PR only in its capacity as a broker-dealer.


                                       -13-
History"    section.      The    Settlement     Letter    concluded   that    UBS

"failed to establish and maintain a supervisory system" that would

ensure "the suitability of transactions in CEFs . . . in light of

customers' risk objectives and profile."                  It highlighted that

since customer accounts were concentrated in CEF shares, they "bore

increased risk," which was "exacerbated by the fact that the CEFs

were internally leveraged."           It further indicated that as a result

of the Puerto Rico bond market crash of 2013, customers who had

invested heavily in the CEFs were forced to sell their funds "into

an illiquid market at significant losses."

            e.    FINRA Arbitrations
            UBS     notified     XL     of    fifty-five     different      FINRA

arbitrations.       The arbitration claims largely asserted that the

CEFs     were    unsuitable     investments     because    they   were     highly

leveraged in risky municipal bonds.             Moreover, investors claimed

they were exposed to undue risk since UBS controlled the secondary

market    for    the   funds    and    misled   investors    by   artificially

increasing the demand for and liquidity of the shares.                   Notably,

many of the claimants referred to the 2009 SEC investigation and

resulting order.       UBS was also served with approximately 1,150

additional arbitration proceedings, 7 which, according to UBS's




7  Eighty-four FINRA arbitrations (fourteen arbitrations in which
XL was notified and seventy additional proceedings) were given to

                                       -14-
First Amended Complaint, "asserted claims substantively similar or

identical    to   those    .   .   .    in    the   [fifty-five     other   FINRA

arbitrations reported to XL]."

     5.     Notice of Claims

             In October 2013, UBS notified XL of expected litigation

and FINRA arbitrations involving allegations that customers were

"overconcentrated"        in   CEFs,    and    that    UBS   made   "unsuitable

recommendations" promoting the use of CEF shares as "collateral

for credit lines" and "misrepresentations" regarding the risks

associated    with   investing     in    CEFs.        XL   denied   coverage   on

December 2, 2013, citing the Specific Litigation Exclusion.                    UBS

then notified XL about the FINRA arbitrations, the 2013 SEC

investigation, and the Casasnovas Litigation.                  XL also denied

coverage because the proceedings "involved alleged misconduct in

connection with CEFs and [municipal] bonds" and, therefore, was

excluded.    Lastly, UBS notified XL about the Fernández Litigation,

and, once again, XL refused to extend coverage.              UBS did not notify

the Insurers of the 2014 FINRA Investigation or the additional

FINRA arbitrations before filing this case in the district court.




the district court as a "sample set."


                                       -15-
B.   Procedural Background

            On December 18, 2015, UBS filed suit against the Insurers

for breach of contract.         In its First Amended Complaint filed on

September 13, 2016, UBS alleged that the Insurers breached their

contractual duty under the Policy to reimburse UBS for defense

costs incurred in connection with the Disputed Matters.                          On

July 28,    2017,    the     parties    filed    cross-motions       for    summary

judgment.     The Insurers pressed that the Disputed Matters were

excluded from coverage because they were sufficiently related to

the Prior Matters, and various Disputed Matters arose after the

policy   period     ended.      UBS    countered    that   the   Insurers      were

incorrectly interpreting the Specific Litigation Exclusion clause

too broadly, and that the Disputed Matters that arose after the

policy     period   were     nevertheless       covered    because    they     were

"interrelated" with claims that arose during the policy period.

The district court granted summary judgment in favor of the

Insurers and dismissed UBS's claims with prejudice.                        UBS Fin.

Servs. Inc. of Puerto Rico v. XL Specialty Ins. Co., 289 F. Supp.
3d 335, 350 (D.P.R. 2018).

            On appeal, UBS argues that: (1) the Disputed Matters are

not excludable based on a plain reading of the Policy's unambiguous

language; (2) pursuant to Fed. Ins. Co. v. Raytheon Co., 426 F.3d
491, 499 (1st Cir. 2005), the exclusion only applies when there is


                                       -16-
"substantial overlap" of relevant facts between the Prior and

Disputed Matters; and (3) XL was required to cover defense-related

expenses when there was a "remote possibility of coverage."            In

addition, UBS asserts that it complied with the Policy's notice

requirements and that certain Disputed Matters not claimed within

the policy period8 are coverable because they are interrelated with

claims made during the policy period.

            XL counters that the Specific Litigation Exclusion's

plain text unambiguously applies to any fact, circumstance, or

situation underscored in the Prior Matters, and as such, the

district court was correct in finding the clause barred coverage

for the Disputed Matters.     XL highlights that UBS was aware of the

nature of the policy, as both sides heavily negotiated the terms,

including   the   language   of   the   Specific   Litigation   Exclusion.

Moreover, XL asserts that it does not have to cover defense-related

expenses, as the district court resolved that UBS was not entitled

to coverage, so there is no "remote possibility of coverage."

Regarding the Disputed Matters that originated after the policy

period ended, XL posits that if they were interrelated to the Prior

Matters, as UBS alleges, then they would nevertheless be excluded

under the Specific Litigation Exclusion.


8  The only Disputed Matters claimed within the Policy Period were
the 2013 SEC Investigation and fourteen FINRA arbitrations.


                                   -17-
                                 II.     Analysis

              We go directly to the language of the Specific Litigation

Exclusion to determine whether the Disputed Matters are included

in the Policy's coverage.          "The interpretation of an insurance

policy is a question of law for the court."           Valley Forge Ins. Co.

v. Field, 670 F.3d 93, 97 (1st Cir. 2012).                      "We thus must

independently      determine     the      construction     of   the    policy."

Raytheon, 426 F.3d at 497.

A.   Construction of the Policy

              Under Puerto Rico law, applicable in this diversity

case,   the    terms   of    insurance    contracts   "should    be   generally

understood within their most common and usual meaning."                  Pagán

Caraballo v. Silva Delgado, 22 P.R. Offic. Trans. 96, 101 (1988)

(quoting Morales Garay v. Roldán Coss, 10 P.R. Offic. Trans. 909,

916 (1981)).      Furthermore, "[w]here the Insurance Code fails to

provide an interpretative approach for a given situation, we also

may turn to the [Puerto Rico] Civil Code as a supplemental source

of law."      López & Medina Corp. v. Marsh USA, Inc., 667 F.3d 58,

64 (1st Cir. 2012) (citing Nieves v. Intercontinental Life Ins.

Co. of P.R., 964 F.2d 60, 63 (1st Cir. 1992)).

              "More than any other bilateral contract, [insurance

contracts] are subject to the influence and modification produced

on   the   text   by   the    intention    and   purpose   of   the   parties."


                                       -18-
Rodríguez de Oller v. Transamerica Occidental Life Ins. Co., 171

D.P.R. 193 (2007), 2007 WL 1723369 at *4 (Official Translation).

Nevertheless, when "the terms of a contract are clear and leave no

doubt as to the intentions of the contracting parties, the literal

sense of its stipulations shall be observed."               Lind-Hernández v.

Hosp. Episcopal San Lucas Guayama, 898 F.3d 99, 104 (1st Cir. 2018)

(citing P.R. Laws Ann. tit. 31, § 3471).              In the present case we

have both the language of the contract, which all parties agree is

unambiguous, and the equally clear intention of the parties as

demonstrated      by    the   negotiations     that   preceded   the    ultimate

agreement    during      which    the    insurers     rejected   the    proposed

modification of the language in question, to aid us in interpreting

this controversy.

            The    Specific      Litigation     Exclusion   states     that    no

coverage will be available "in connection with any Claim based on,

arising   out     of,    directly   or    indirectly     resulting     from,   in

consequence of, or in any way involving [the Prior Matters] or any

fact, circumstance or situation underlying or alleged therein."

In accordance with the most common and usual meaning of these

terms, we find that if a "claim . . . in any way involv[es]" a

"fact, circumstance, or situation" that was "alleged" in a Prior

Matter, that claim is clearly excluded from coverage.                  The terms

"as set forth in the policy" are broad and do not require that the


                                        -19-
overlap be substantial. See AJC Int'l, Inc. v. Triple-S Propiedad,

790 F.3d 1, 4, 10 (1st Cir. 2015) (citing P.R. Laws Ann. tit. 26,

§ 101) (rejecting textual arguments that would steer the court

away from interpreting unambiguous provisions of an insurance

contract as they are written).

            Although the language is undoubtedly broad, it was the

language UBS bargained for.         Indeed, as previously alluded to,

during negotiations UBS attempted to narrow the scope of the

Specific    Litigation   Exclusion,    but   XL    rejected      the   proposed

changes.      Specifically,   UBS     sought      to   replace    "any   fact,

circumstance or situation underlying or alleged therein" with "the

same Wrongful Acts alleged in any such proceeding," and to remove

the phrase "in any way."      Aware of the breadth of the unchanged

exclusion, UBS nevertheless agreed to purchase the Policy as it

read.   Therefore, we see no reason to depart from the negotiated

plain text of the provision.

            UBS disagrees, insisting that pursuant to Raytheon, 426
F.3d 491, we should require "substantial" overlap between the Prior

and Disputed Matters, and that the district court's construction

of the exclusion would render the Policy illusory because any claim

connected to CEFs, which are a "core business" of UBS, would be

excluded.    Moreover, UBS asserts that the clause does not call for

exclusion on a proceeding-to-proceeding or complaint-to-complaint


                                    -20-
basis, but rather an "act-to-act" basis.             According to UBS, this

would allow a portion of a proceeding filed against UBS to be

excluded but the rest to be covered.         Although ingenious, we find

these arguments unsupported by the parties' intent as set forth in

the terms of the Policy and the preceding negotiations.

              UBS asserts that, pursuant to Raytheon, the Specific

Litigation Exclusion only applies if there is a "substantial"

overlap between the Prior and the Disputed Matters.             We disagree,

convinced not only by the facts of this case previously summarized

but also by a comparison of the language in the present Policy

with   that    in   Raytheon.   The    policy   in   Raytheon   provided   an

exclusion for

        any Claim made against any Insured . . . based upon,
        arising from, or in consequence of any demand, suit
        or other proceeding pending, or order, decree or
        judgment entered against any Insured, on or prior to
        [September 15, 2000], or the same or any substantially
        similar fact, circumstance or situation underlying or
        alleged therein.

Raytheon, 426 F.3d at 495 (emphasis added). Based on this language,

the Court found the policy required "the allegations in the second

complaint [to] find substantial support in the first complaint,

i.e. that the allegations of the second complaint substantially

overlap those of the first."      Id. at 499.        While at first glance,

the Raytheon clause looks similar to the one at issue here, we

find two key differences.


                                      -21-
             First, and most critically, the Raytheon policy required

the   second   claim    to     be    "based       on,"    "arising      from,"    or    "in

consequence of" a "fact, circumstance or situation" of the prior

litigation.      Id. at 495.        The Raytheon policy lacked the "in any

way involving" connector, which is present in UBS's Policy and

significantly broadens the scope of the exclusion.                        The Raytheon

court so acknowledged in distinguishing a Third Circuit case: "the

clause at issue [in Bensalem Twp. v. Int'l Surplus Lines Ins. Co.,

38 F.3d 1303, 1305 (3d Cir. 1994)] was broader because it excluded

subsequent     claims    'in    any    way     involving'         the    prior   claim."

Raytheon, 426 F.3d at 499 n.7.                And this Circuit has recognized

that the phrase "in any way involving" should be expansively read.

Specifically,     in    Clark       Sch.   for     Creative       Learning,      Inc.    v.

Philadelphia Indemnity Ins. Co., 734 F.3d 51, 56 (1st Cir. 2013),

we held applying Massachusetts law that "[t]he 'or in any way

involving' clause is a 'mop-up' clause intended to exclude anything

not already excluded."

             Second, the clause at issue here excludes "any Claim

. . . in   any    way    involving         . . .    any     fact,    circumstance        or

situation underlying or alleged" in the Prior Matters, while the

Raytheon   clause      added    the    limiting          phrase   "the    same    or    any

substantially similar" before the terms "fact, circumstance or

situation."      Raytheon, 426 F.3d at 495 (emphasis added).                     Not only


                                           -22-
did this phrase further limit the Raytheon clause's scope in

comparison to the exclusion clause here, it also provided a textual

basis for the "substantial overlap" standard applied in that case.

Id. at 500 (holding that the exclusion, which barred coverage for

"subsequent   claim[s]   'based   upon   .   .   .   the   same   or   any

substantially similar fact, circumstance or situation underlying

or alleged' in a prior claim," required "substantial overlap" with

the prior matter).9

          Nevertheless, despite the admittedly broad scope of the

Specific Litigation Exclusion, it is limited in important ways.

The Raytheon exclusion clause mandated exclusion when a new suit

was related to any pending or prior litigation, specifically, to

"any demand, suit or other proceeding pending, or order, decree or

judgment entered against any Insured, on or prior to [September 15,



9   In "Appellants' Response to Appellees' Rule 28(j) letter
Regarding BioChemics, Inc. v. AXIS Reinsurance Company, No. 17-
2059 (1st Cir.)," UBS posits that "BioChemics is harmful to
Insurers' position, because it applied Raytheon's 'substantial
overlap' test." Yet in BioChemics, the court did not grapple with
the issue, noting that "the appellants appear to accept that the
'substantial overlap' test . . . is also the test that we should
use   to  determine   whether   the  Policy's   requirement   that
'Interrelated Wrongful Acts' share a 'common nexus' has been met."
BioChemics, Inc. v. Axis Reinsurance Co., 924 F.3d 633, 646 (1st
Cir. 2019) (emphasis added). Not only was the BioChemics court
evaluating a different contractual provision, it merely assumed,
pursuant to the parties' arguments, that the 'substantial overlap'
test was applicable.    Thus, we find that BioChemics is neither
binding nor persuasive for purposes of the matter at issue here.


                                  -23-
2000]."      Raytheon, 426 F.3d at 495.                   UBS's Policy, however,

mandates exclusion when the new suit is related, not to any

previous suit, but rather to five specific proceedings, including

the 2009 SEC Investigation and the 2010 Unión Lawsuit.

            Thus,     as     the    Insurers       have   argued,       the    Specific

Litigation Exclusion, although expansive, does not bar coverage

for all claims, such as "claims for breach of fiduciary duties due

to accounting errors, alleged self-dealing, failure to protect

confidential     customer          account    information        from     disclosure,

whistleblower       [c]laims,"      or    claims    for    "deficient         investment

advisory services provided to the open-end funds [as opposed to

CEFs]."     UBS itself stated that CEFs were a "core business," and

therefore    that    a     "substantial      portion      of   UBS's    business     was

excluded from coverage," but it did not allege or show that CEFs

were UBS's sole business, or that the exclusion as interpreted

here would in effect vitiate all coverage.                      See B & T Masonry

Const. Co. v. Public Serv. Mut. Ins. Co., 382 F.3d 36, 41 (1st

Cir. 2004) ("While the[] exclusions do limit liability, they do

not   completely      vitiate       the   bargained-for        coverage . . . .").

Hence, we cannot say that the Specific Litigation Exclusion renders

the policy illusory.10


10In its Reply brief, UBS posits that the Insurers' interpretation
of the exclusion would render it illusory "because, under their
interpretation, the mere presence of UBS . . . would bar coverage."

                                          -24-
           Next,   we   address   UBS's    argument     that   the   Specific

Litigation Exclusion does not bar coverage for entire "claims" or

proceedings,   "only    those   portions    [of   the   claims]      with   the

requisite nexus to the Prior Matters."             The Policy defines a

"claim" as:


      (1) any written notice received by an Insured that any
      person or entity intends to hold any Insured responsible
      for a Wrongful Act;

      (2) any civil proceeding in a court of law or equity,
      or arbitration; or

      (3) any criminal proceeding which is commenced by the
      return of an indictment.11


But the Insurers do not argue that UBS's inclusion as a party in
a proceeding would automatically render the proceeding excluded.
Indeed, they present various alternate scenarios in which UBS would
be entitled to coverage despite its presence in a proceeding. If
the mere inclusion of UBS as a litigating/arbitrating entity would
activate the exclusion, then the policy would indeed be rendered
meaningless and illusory. And we see no reason why UBS would seek
out liability insurance of that nature, or why we should construct
the clause to be even broader in scope than what the Insurers
posit. Therefore, we decline to construct the policy in such a
way, as "when the parties enter into a contract they do so to make
their covenants and agreements effective, and not seeking illusory
or empty declarations." Caguas Plumbing v. Cont'l Const. Corp.,
155 D.P.R. 744, 753 (2001) (quoting Morales Garay, 101 D.P.R. at
707).
11   The definition of "claim" was amended to include:

         (1) any formal, civil, criminal, administrative, or
         regulatory investigation of an Insured which is
         commenced by the filing or issuance of a notice of
         charges, formal investigative order or similar
         document identifying in writing such Insured as a
         person or entity against whom a proceeding . . . may
         be commenced, including any "Wells," "Target Letter"

                                  -25-
UBS posits that the first prong, "any written notice received

. . . for a Wrongful Act" provides support for an "act-to-act"

approach,    and   that   the   district     court    erroneously   construed

"claim"    to   mean   "any   civil   proceeding,"      while   ignoring   the

definition's first prong.       Further, UBS contends that the Policy's

allocation clause supports its argument, as it expressly provides

for partial coverage.         XL, to the contrary, draws our attention

to the second prong, and argues that the Policy unambiguously

excludes coverage for "any civil proceeding . . . or arbitration,"

not "portion[s] of a loss" or "wrongful acts," as UBS wants us to

interpret it.

            XL has the better argument.              If the definition of a

"claim" only included the first prong, UBS's interpretation might

have better traction.         UBS, however, fails to take into account

the entire definition and the disjunctive use of the word "or."

The word "or" indicates an item is separate from others in a list.

See Clark Sch. for Creative Learning, 734 F.3d at 56 (so noting).




          or other notice from the Securities and Exchange
          Commission or a similar state or foreign governmental
          authority that describes actual or alleged violations
          of securities or other laws by such Insured Person;
          and

          (2) service of a subpoena upon an Insured in
          connection with a regulatory investigation of any
          Insured.


                                      -26-
And while the Policy's definition for "claim" includes "any written

notice . . . that any person or entity intends to hold any Insured

responsible for a Wrongful Act," it also includes "any civil

proceeding . . . or arbitration," "any criminal proceeding," or

"any    formal,   civil,    criminal,    administrative,    or   regulatory

investigation."     We see no reason why we should read a single

subpart defining a "claim" as a "written notice" to mean that

claims should be divided into multiple fractions for purposes of

applying the Specific Litigation Exclusion.            Moreover, we do not

see why the first prong should govern instead of the more pertinent

ones regarding civil proceedings, arbitrations, or investigations.

If we were to adopt UBS's construction, the other prongs would be

rendered superfluous, and we refuse to construe the definition of

"claim" in a way that would make two-thirds of it meaningless.

See In re Advanced Cellular Sys., Inc., 483 F.3d 7, 12 (1st Cir.

2007)   (noting   that     "courts   should   avoid   interpretations   that

render a provision of an agreement surplusage").

            UBS's argument for an "act-to-act" approach based on the

Policy's allocation clause also fails.          That clause states:

         If both Loss covered by this Policy and loss not
         covered by this Policy are incurred, either because a
         Claim made against the Insured contains both covered
         and uncovered matters, or because a Claim is made
         against both the Insured and others not insured under
         this Policy, the Insured and the Insurer will use
         their best efforts to determine a fair and appropriate
         allocation of Loss between that portion of Loss that

                                     -27-
         is covered under this Policy and that portion of loss
         that is not covered under this Policy. . . .

Because the allocation clause permits the parsing of claims into

covered and uncovered matters, it appears to be in tension with a

claim-by-claim     reading     of   the     Specific      Litigation       Exclusion.

Nevertheless,      it     is   a     well-known        precept        of     contract

interpretation in Puerto Rico law that specific provisions in a

contract trump general provisions.               P.R. Tel. Co. v. SprintCom,

Inc., 662 F.3d 74, 96 (1st Cir. 2011); see also Wells Real Estate

Inv. Tr. II, Inc. v. Chardón/Hato Rey P'ship, S.E., 615 F.3d 45,

59 n.10 (1st Cir. 2010) (noting that when a general provision

conflicts with a specific provision the latter is understood as a

limitation on the former).          To that end, we find that the Policy's

definition    of   "Claim"     is    more      specific    in   the       context    of

determining that word's scope as used in the Specific Litigation

Exclusion, and thus controls.               Moreover, while the allocation

clause   explicitly     creates     a   distinction        between    covered       and

uncovered matters within a "Claim" for purposes of allocation, the

Specific     Litigation    Clause       does     not   express       an     analogous

distinction between excluded and non-excluded matters within a

"Claim" for purposes of exclusion. Because the Specific Litigation

Exclusion applies by its clear terms to entire "Claims" as these

are defined by the Policy, we see no reason to depart from the

clause's plain meaning.

                                        -28-
             Nevertheless, UBS maintains that the Specific Litigation

Exclusion should be construed to mean something other than its

plain   language     because     Puerto   Rico    law   requires   exclusionary

clauses in insurance contracts to be disfavored and strictly

construed.

             While it is true that insurance contracts are generally

viewed as adhesion contracts under Puerto Rico law, requiring

construction in favor of the insured,              López & Medina Corp., 667
F.3d    at   64,   and    that   Puerto   Rico's    public   policy    disfavors

exclusionary clauses and thus promotes their strict construction,

Quiñones López v. Manzano Pozas, 1996 P.R.-Eng. 499,244, 141 D.P.R.

139, 155 (1996), those principles seek to protect a weaker party

when there is disparity at the bargaining table.               See Herrera v.

First Nat'l City Bank, 3 P.R. Offic. Trans. 1004, 1009 (1975)

(noting, in the context of adhesion contracts in general, that

interpretation       of     an   "obscure"       clause   should      favor   the

"economically weaker [party who] . . . had nothing to do with its

drafting"); see also Meléndez Piñero v. Levitt & Sons of Puerto

Rico, Inc., 1991 P.R.-Eng. 735,848, 129 D.P.R. 521, 547 (1991)

(noting that typically, "the terms of an insurance contract are

not negotiated by the parties").                 Yet those concerns are not

present here, since the terms of the Specific Litigation Exclusion

are clear, and the parties negotiated the Policy at arm's length.


                                      -29-
UBS, a sophisticated financial player, engaged Marsh, "a large and

respected broker with expertise in the Puerto Rican market," and

together they negotiated the terms of the Policy.            Moreover, UBS

received advice and suggestions from Covington & Burling LLP

concerning the Specific Litigation Exclusion.           UBS therefore could

have reasonably expected that it bargained for the plain reading

construction we give the exclusion today.

           Having determined the Specific Litigation Exclusion's

construction   and   scope,   the    next   step   is   to   determine   its

applicability to the Disputed Matters. The district court examined

the relationship between the Prior and Disputed Matters in detail,

and ultimately concluded that the Specific Litigation Exclusion's

expansive language precludes coverage of the Disputed Matters, as

they "all involve facts, circumstances, or situations underlying

the [P]rior [M]atters."       Because the district court applied the

exclusion as we have constructed it, we adopt its analysis and see

no need to rehash it here.

B.   There is no "remote possibility of coverage"

           UBS nevertheless relies on W Holding Co. v. AIG Ins.

Co., 748 F.3d 377, 384 (1st Cir. 2014), for the proposition that

XL is required to cover defense expenses because there was a

"remote possibility of coverage."




                                    -30-
           The district court rejected UBS's argument finding that

the    Insurers   "[did]   not   assume     UBS's    defense   under    any

circumstances"    and   that   UBS    had   failed   to   distinguish   the

applicable standards related to an insurer's "duty to defend" and

"duty to indemnify."       On appeal, UBS clarifies that it is not

asserting that the Insurers had a duty to defend, which involves

appointing counsel and controlling the defense of the case, but

rather that they had a "separate (but related)" duty to reimburse

defense costs.    See Liberty Mut. Ins. Co. v. Pella Corp., 650 F.3d
1161, 1170 (8th Cir. 2011) (noting distinction between duty to

reimburse defense costs and duty to defend).         The Insurers do not

contest this characterization, so we need not delve into the

differences between the two concepts.

           W Holding Co. explained that under Puerto Rico law, when

an insurance contract defines a covered loss to include defense

costs, "an insurance company must advance defense costs if a

complaint against an insured alleges claims that create even a

'remote possibility of coverage.'"          W Holding Co., 748 F.3d at

384.    Nevertheless, the procedural posture of that case was

different to the one now before us, so we find it inapposite.

There, the district court case had not moved past the motion to

dismiss stage when directors and officers of a failed bank argued

that they could not fund an effective defense without insurance


                                     -31-
proceeds.      They sought preliminary injunctive relief, requesting

the court to order the primary insurer to advance their defense

costs on an ongoing basis under the terms of a policy provision

that required such funding. Id. at 380.         The district court granted

the advancement motion under a "remote possibility of coverage"

standard.      However, it expressly noted that the insurer could be

entitled to repayment.        Id. at 381.    We affirmed, highlighting the

procedural posture of the case and indicating that the insurer

could "still 'win' the coverage war at a succeeding trial on the

merits." Id. at 386 (quoting Narragansett Indian Tribe v. Guilbert,

934 F.2d 4, 6 (1st Cir. 1991))12.

            Meanwhile, the question on this summary judgment record

is not whether UBS's complaint alleges claims that create a remote

possibility of coverage, but whether UBS is actually entitled to

coverage.      And we confirm that it is not.        Undeterred, UBS posits

that an Eighth Circuit case, Liberty Mutual Ins. Co. v. Pella

Corp.,   650 F.3d 1161   (8th   Cir.   2011),   "did   not   arise   on   a

preliminary injunction, but instead involved a final determination



12  This court cited Cuadrado Rodríguez v. Fernández Rodríguez,
2007 WL 1577940, at *8 (P.R. App. Ct. Mar. 30, 2007), in which
the Puerto Rico Court of Appeals similarly warned that if the trial
court were to determine in its final sentence that the policy did
not provide coverage for the proven facts of the case, then the
party to whom the defense costs were advanced would have to return
them as per the terms of the policy agreement.


                                     -32-
of benefits under the policy at issue" and arrived at the outcome

UBS seeks.     But this rendition of Liberty Mutual is inaccurate,

as the Eighth Circuit concluded there that the insurer had no duty

to reimburse the insured's defense costs. Id. at 1176, 1178.     Thus,

we are not persuaded.       In sum, because the court has already

definitely decided that the Disputed Matters are not covered by

the Policy's terms, UBS cannot show there is a "remote possibility

of coverage."13

                           III.   Conclusion

             Under the facts of this case and the law of Puerto Rico

as applied to them, we must enforce the policy according to the

terms agreed to by the parties to this appeal.       See López & Medina

Corp., 667 F.3d at 69.    We thus find that the Specific Litigation

Exclusion bars coverage of the Disputed Matters, as they all

involve "fact[s], circumstance[s], or situation[s]" alleged or

underlying the 2009 SEC Investigation and the 2010 Unión Lawsuit.

             For the foregoing reasons, we affirm.    Costs granted to

appellees.

             Affirmed.



13  Because we have already held that coverage for the Disputed
Matters is barred by the Specific Litigation Exclusion, we need
not reach the separate issues of whether the Disputed Matters were
adequately notified and whether they can be deemed to have been
made within the policy period.


                                  -33-